Title: Editorial Note
From: 
To: 


      In the first week of June 1770, Adams accepted a seat in the Massachusetts House, a step which at the time he considered “a devotion of my family to ruin and myself to death” (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:294). The doubtful honor devolved upon him when James Bowdoin, chosen in May as a member of the House from Boston, was elected to the Provincial Council, vacating his seat in the lower chamber of the General Court. At a special town meeting on the morning of 6 June, Adams scored an easy victory over John Ruddock, a wealthy businessman with a strong following among “the Tradesmen and Mechanicks.” Adams made a brief acceptance speech to the town meeting at Faneuil Hall and set out to take his place in the House (same).
      To assume his seat in the legislature, Adams was forced to journey across the Charles River to Cambridge, for the General Court had been moved out of Boston to Harvard College; its “removal” overshadowed every other issue in the first four months of Adams’ service. (See Donald C. Lord and Robert M. Calhoon, “The Removal of the Massachusetts General Court from Boston, 1769–1772,” JAHJournal of American History., 55:735–755 [March 1969].) Gov. Francis Bernard had ordered the transfer in June 1769, acting on instructions from Secretary of State Hillsborough that he exert his “constitutional Authority” to summon the General Court outside Boston in order to rescue the legislature from the influence of the town’s “licentious and unrestrained Mob” (Hillsborough to Bernard, 30 July 1768, MHi:Transcripts of Instructions to Governors of Mass., 1768–1775). After Bernard’s return to England later that year, Lt. Gov. Thomas Hutchinson received somewhat ambiguous instructions to continue the General Court at Cambridge only if developments arose “of such a nature as to outweigh” two considerations that Hillsborough mentioned: the continuation of troops in Boston and the behavior of its citizens (Hillsborough to Hutchinson, 9 Dec. 1769, MHi:Transcripts of Instructions to Governors). In March 1770, Hutchinson called the General Court into session at Cambridge. “Only from absolute Necessity,” the legislators agreed to proceed to business during that brief session, and they refused to concede the right of the acting governor to change their meeting place (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1769–1770, p. 101).
      When a new House was chosen in the annual elections of May 1770, Hutchinson continued his policy. The House met in Cambridge on 31 May, and, although the representatives agreed to elect a Council, opposi­  tion to their “removal” hardened. Before Adams took his seat on 6 June, the House had submitted a message challenging Hutchinson’s right to remove the legislature, and the Lieutenant Governor replied with a message asserting his legal and constitutional right to hold the assembly where he wished. In a second exchange on 5 June, the House demanded to see the instructions under which Hutchinson acted; he refused, both because of the ambiguity of Hillsborough’s instructions and because other instructions forbade him to make such communications to the General Court (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 15–16; Bailyn, Thomas HutchinsonBernard Bailyn, The Ordeal of Thomas Hutchinson, Cambridge, 1974., p. 172–173).
      On the morning of 6 June, only a few hours before Adams joined the House, debate opened on the report of a committee charged with considering “what may be proper further to be done while the General Court is held out of the Town-House in Boston.” As soon as Adams took his oath that afternoon, the House resumed debate, and Adams cast his vote with the majority of 96 representatives who adopted the resolution that “it is by no Means expedient to proceed to Business” while the assembly was “thus constrained” to meet outside Boston (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 16–21). Adams’ appointment to the committee charged with preparing an address to Hutchinson after the adoption of this resolution (see calendar entry for 7 June, below) was the first indication of the part he would play in this controversy between the House and the executive.
      That drama continued throughout the summer. The first session of the House ended in stalemate, and the legislature was prorogued on 25 June, only to be recalled for a brief second session, 25 July-3 August (see calendar entry for 31 July, below). By 26 September, when the Lieutenant Governor recalled the Court for its third session, he had received more specific instructions. Hutchinson’s decision to continue the General Court at Cambridge had been approved by his superiors, and he was directed to maintain that policy unless it “should be attended with any such inconvenience as may make it adviseable to hold it in some other place,” in which case he might “remove it to any other Town in the Province except Boston” (Hillsborough to Hutchinson, 6 July 1770, MHi:Transcripts of Instructions to Governors).
      In the third session of the General Court for 1770–1771, the opposition continued the fight to maintain the House’s refusal to do business outside Boston (see calendar entries for 28 Sept., 4 and 5 Oct., below). But in a vote taken during Adams’ absence from Cambridge on 9 October, the House agreed to proceed to official duties “only from absolute necessity” (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 88–91). On 16 October on the motion of James Warren, the House gave leave to “Members who were absent at the Time 9 Oct. when the Resolution pass’d to proceed to Business out of the Town-House in Boston ... to declare their Opinion thereon in the House.” Both Warren and John Adams took advantage of this opportunity to express their opposition to the change of stance in the House (same, p. 97–98).
      
      Even as Adams protested the House retreat on the issue of “removal,” he was named to committees which dealt with other conflicts between the General Court and the executive. The old issue of the presence of British troops in Boston was revived in the dispute over the command of Castle William (see calendar entry for 23 Oct., below). Hutchinson’s refusal to disclose his instructions, and the style of enacting provincial laws also drew Adams’ attention that session (see calendar entries for 4 and 5 Oct. and 6 Nov., below). Committee appointments arising from the failure of the nonimportation movement (see calendar entry for 16 Nov., below) and the appointment of a new agent in London (see calendar entry for 17 Dec., below) reflected broader aspects of the local conflicts.
      The third session of the legislature ended on 20 November, and the General Court did not meet again until 3 April 1771. Adams was relatively inactive in this fourth session; his attendance was not recorded until 10 April, and his diary shows that he attended no meetings after 17 April, nine days before the session’s close (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:6–9). In this session, the most important committee on which Adams served was undoubtedly that which drafted a bill for Hutchinson’s salary as lieutenant governor (see second calendar entry for 10 April, below). This bill forced the newly commissioned governor to confirm suspicions that he expected support directly from the Crown, thus becoming financially independent of the legislature.
      Adams’ service on committees in the House for 1770–1771 is described below in a list of calendar entries for those committees for which there is some documentary record of their work. (Committees about whose recommendations the record gives no hint and those with ceremonial duties, such as the delivery of messages and votes, are not described; for a check list including many of these other appointments, see JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:233–236, note.) The calendar form has been used because the absence of draft versions of these reports prevents their attribution to Adams or to any of his colleagues.
      Adams left no record of his work as a legislative draftsman in 1770–1771, although he did recall that “this was to me a fatiguing Session, for they put me upon all the Drudgery of managing all the disputes” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:295). In listing his published writings in 1783, he concluded with the remark that “these . . . are all that I recollect to have ever written in America, excepting in a public Character, as a Member of the Legislature of Massachusetts or of Congress, which it is unnecessary to mention here” (letter to the Abbé de Mably, 17 Jan. 1783, LbC, Adams Papers). “Unnecessary” as such a list may have seemed to Adams at the time, it would have been of more than passing interest to students of his career two centuries later.
     